Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the application filed on 04/07/2020.
Claims 1-40 are currently pending.
Claims 1-8, 17-23, 32-35 and 37-39 are rejected.
Claims 9-16, 24-31, 36 and 40 are objected to
Claims 1, 18, 33 and 38 are independent claims.

Claim Objection
6. 	Claim 16 is objected to because of the following informalities: “a RRC setup message” should be “an RRC setup message”; “a RRC reconfiguration message” should be “an RRC reconfiguration message”.  Appropriate correction is required.
7. 	Claim 31 is objected to because of the following informalities: “a RRC setup message” should be “an RRC setup message”; “a RRC reconfiguration message” should be “an RRC reconfiguration message”.  Appropriate correction is required.
8. 	Claim 39 is objected to because of the following informalities: “RLC Adaptation RLC Adaptation Protocol (RLCAP)” should be “RLC Adaptation Protocol (RLCAP)”. Appropriate correction is required.
9. 	Claim 40 is objected to because of the following informalities: “a RRC setup message” should be “an RRC setup message”; “a RRC reconfiguration message” should be “an RRC reconfiguration message”.  Appropriate correction is required.

Claim Interpretation
10. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

11. 	The claim 35 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 

12. 	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: RAT awareness module in claim 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
13. 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



14. 	Claims 17 and 32 recite limitation with “if” condition. Examiner submits that “if” limitation does not positively claim the subject matter, thus, the claim fails to particularly point out and distinctly claim the subject matter. Examiner respectfully suggests to change the “if” language to “when” or “in response to” to obviate this rejection.
15. 	Claims 10, 13-15, 23, 25, 28-30 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
16. 	Claim 10 recites the limitation "the control plane traffic and the dada plane traffic " in line 10.  There is insufficient antecedent basis for this limitation in the claim.
17. 	Claim 13 recites the limitation "the measurement report " in line 7 and “the context” in line13.  There is insufficient antecedent basis for this limitation in the claim.
18. 	Claim 14 recites the limitation "the context " in line 11; "the WLAN" in line 17; "the context" in line .  There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation "the Xn interface " in line 7; “the context” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
20. 	Claim 23 recites the limitation "the control plane traffic " in line 3.  There is insufficient antecedent basis for this limitation in the claim.
21. 	Claim 25 recites the limitation "the control plane traffic and the dada plane traffic " in lines 13-14.  There is insufficient antecedent basis for this limitation in the claim.
22. 	Claim 28 recites the limitation "the measurement report " in line 7 and “the context” in line13.  There is insufficient antecedent basis for this limitation in the claim.
23. 	Claim 29 recites the limitation "the context " in line 11; "the context" in line 14; "the WLAN" in line 17; “the identified” in line 18 .  There is insufficient antecedent basis for this limitation in the claim.
24. 	Claim 30 recites the limitation "the Xn interface " in line 7; “the context” in line 10; “the RACH” in line 16; “the identified” in line 17.  There is insufficient antecedent basis for this limitation in the claim.
25. 	Claim 36 recites the limitation "the context" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
26. 	Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Because there is no corresponding structure for the User Equipment (204).
27. 	Claim limitation “RAT awareness module” in claim 35 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to 

Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim Rejections - 35 USC § 103
28. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
29. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


30. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

31. 	Claims 1-8, 17-23, 32-35 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Zheng Fang et al. (US 2019/0306283 A1), hereinafter Fang, in view of Fred J. Anderson et al. (US 2021/0112551 A1), hereinafter Anderson.
For claim 1, Fang teaches a wireless communication network (200) comprising of at least one User Equipment (UE) (204) and at least one Radio Access Network (RAN) (Fang, Fig. 7 and paragraph 64 teach UE, DUs and CU in one RAN), wherein the at least one RAN comprises: 
at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202) (Fang, Fig. 8 teaches CU circuitry 801 is connected to core circuitry 113; See also Fig. 7); and 
 	a plurality of Distributed Units (DUs) (210a-210n) of different Radio Access Technologies (RATs) connected to the at least one UE (204), 10wherein the plurality of DUs (210) of the different RATs are connected to the at least one gNB-CU (208a-208n) for providing the at least one UE (204) with multi-connectivity between the different RATs (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.)
at least one RAN (206a-206n) node comprises: at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202); and a plurality of Distributed Units (DUs) (210a-210n) (Anderson, Fig. 1 and paragraph 30 teach at least one gNB 108 comprises one CU 110B and a plurality of DUs 112B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang with at least one RAN (206a-206n) node comprises: at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202); and a plurality of Distributed Units (DUs) (210a-210n) taught in Anderson which may offer improved radio performance across a coverage area due to coordination gain [Anderson: paragraph 32].
For claim 2, Fang and Anderson further teach the wireless communication network (200) of claim 1, wherein the plurality of DUs (210a-210n) includes at least one of at least one Fifth 15Generation (5G) New Radio (NR) DU (gNB-DU) (212a-212n) and at least one Wireless Local Area Network (WLAN) DU(214a-214n), wherein the core network (202) is a 5G core (5GC) network (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.).
For claim 3, Fang and Anderson further teach the wireless communication network (200) of claim 2, wherein the at least one WLAN DU (214a-214n) is connected to the at least one gNB-CU 20(208a-208n) as the at least one gNB-DU (212a-212n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112.).
For claim 4, Fang and Anderson further teach the wireless communication network (200) of claim 2, wherein the at least one WLAN DU (214a-214n) is connected to the at least one gNB-CU (208a-208n) as a DU without multi-connectivity (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112.).
For claim 5, Fang and Anderson further teach the wireless communication network (200) of claim 2, wherein the at 25least one gNB-DU (212a-212n) and the at least one WLAN DU (214a- 214n) are connected to the at least one same gNB-CU (208a-208n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112.).
For claim 6, Fang and Anderson further teach the wireless communication network (200) of claim 2, wherein the at least one gNB-DU (212a-212n) and the at least one WLAN DU (214a- 214n) are connected to the at least one different gNB-CU (208a-208n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112. Anderson, Fig. 1 and paragraph 30 teach two CUs (110A, 110B) are connected to a plurality of DUs (112A,112B)).
For claim 7, Fang and Anderson further teach the wireless communication network (200) of claim 2, wherein the at 5least one gNB-DU (212a-212n) and the at least one WLAN DU (214a- 214n) are connected to the at least one gNB-CU (208a-208n) over an F1 interface (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112. Fig. 9 and paragraph 69 teach F1-C and F1-U links for connection between CU and DU.).
For claim 8, Fang and Anderson further teach the wireless communication network (200) of claim 2, wherein the at least one gNB-DU (212a-212n) and the at least one WLAN DU (214a- 10214n) are configured to: 
receive control plane traffic and data plane traffic from the at least one UE (204) (Anderson, Fig. 1 and paragraph 31 teach the primary interface between the CU 110 and the DU 112 is an Fl interface which may be interoperable across vendors. The CU 110 can be further disaggregated into a CU user plane (CU-UP) and a CU control plane (CU-CP), both of which connect to the DU 112 over F1-U and F1-C interfaces respectively.); and 
 	forward the received control plane traffic and the data plane traffic of the at least one UE (204) to the at least one gNB-CU (208a-208n) over the F1 15interface (Anderson, Fig. 1 and paragraph 31 teach the primary interface between the CU 110 and the DU 112 is an Fl interface which may be interoperable across vendors. The CU 110 can be further disaggregated into a CU user plane (CU-UP) and a CU control plane (CU-CP), both of which connect to the DU 112 over F1-U and F1-C interfaces respectively.).
For claim 17, Fang and Anderson further teach the wireless communication network (100) of claim 1, wherein the at least one UE (204) includes a L3 layer to connect to the core network through the at least one RAN node (206a-26n) if the at least one UE (204) is a 5G non-compliant UE (Fang, Fig. 7 and paragraph 64 teach UE 101 is connected with CU circuitry 112 through DU circuitry 701 using Wifi radio and LTE radio).
For claim 18, Fang teaches a method for providing at least one UE (204) with multi-connectivity in a wireless communication network (200) (Fang, Fig. 7 and paragraph 64 teach UE, DUs and CU in one RAN), the method comprising: 
connecting a plurality of Distributed Units (DUs) (210) of different Radio Access Technologies (RATs) to at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) within at least one Radio Access 25Network (RAN) for providing the at least one UE (204) with the multi-connectivity(Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.), wherein the plurality of DUs (210) are connected to the at least one UE (204) and the at least one gNB-CU (208a- 208n) is connected to a core network (202) (Fang, Fig. 8 teaches CU circuitry 801 is connected to core circuitry 113; See also Fig. 7).
	Anderson further teaches at least one RAN (206a-206n) node comprises: at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202); and a plurality of Distributed Units (DUs) (210a-210n) (Anderson, Fig. 1 and paragraph 30 teach at least one gNB 108 comprises one CU 110B and a plurality of DUs 112B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang with at least one RAN (206a-206n) node comprises: at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202); and a plurality of Distributed Units (DUs) (210a-210n) taught in Anderson which may offer improved radio performance across a coverage area due to coordination gain [Anderson: paragraph 32].
For claim 19, Fang and Anderson further teach the method of claim 18, wherein the plurality of DUs (210) includes at least one of at least one Fifth Generation (5G) New Radio (NR) DU (gNB- DU) (212a-212n) and at least one Wireless Local Area Network (WLAN) DU (WLAN DU) (214a-214n), wherein the core network is a 5G core 5(5GC) network (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.).
For claim 20, Fang and Anderson further teach the method of claim 19, wherein the at least one gNB-DU (212a-212n) and the at least one WLAN DU (214a-214n) are connected to the at least one same gNB-CU (208a-208n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112.).
For claim 21, Fang and Anderson further teach the method of claim 19, wherein the at least one gNB-DU (212a-212n) 10and the at least one WLAN DU (214a-214n) are connected to the at least one different gNB-CU (208a-208n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU circuitry 112. Anderson, Fig. 1 and paragraph 30 teach two CUs (110A, 110B) are connected to a plurality of DUs (112A,112B)).
For claim 22, Fang and Anderson further teach the method of claim 19, wherein the at least one gNB-DU (212a-212n) and the at least one WLAN DU (214a-214n) are connected to the at least one gNB-CU (208a-208n) over an F1 interface (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with CU 
For claim 23, Fang and Anderson further teach the method of claim 19, the method comprises: 
receiving, by the at least one gNB-DU (212a-212n) and the at least one WLAN DU (214a-214n), the control plane traffic and data plane traffic from the at least one UE (204) (Anderson, Fig. 1 and paragraph 31 teach the primary interface between the CU 110 and the DU 112 is an Fl interface which may be interoperable across vendors. The CU 110 can be further disaggregated into a CU user plane (CU-UP) and a CU control plane (CU-CP), both of which connect to the DU 112 over F1-U and F1-C interfaces respectively.); and 
 	forwarding, by the at least one gNB-DU (212a-212n) and the at least one 20WLAN DU (214a-214n), the received control plane traffic and the data plane traffic of the at least one UE (204) to the at least one gNB-CU (208a- 208n) over the F1 interface (Anderson, Fig. 1 and paragraph 31 teach the primary interface between the CU 110 and the DU 112 is an Fl interface which may be interoperable across vendors. The CU 110 can be further disaggregated into a CU user plane (CU-UP) and a CU control plane (CU-CP), both of which connect to the DU 112 over F1-U and F1-C interfaces respectively.).
For claim 32, Fang and Anderson further teach the method of claim 18, wherein the at least one UE (204) includes a L3 layer to connect to the core network (202) through the at least one RAN 20node (206a-26n) if the at least one UE (204) is a 5G non-compliant UE (Fang, Fig. 7 and paragraph 64 teach UE 101 is connected with CU circuitry 112 through DU circuitry 701 using Wifi radio and LTE radio).
For claim 33, Fang teaches a centralized unit (gNodeB(gNB)-CU) (208a) of a Radio Access Network (RAN) in a wireless communication network (200) (Fang, Fig. 7 and paragraph 64 teach UE, DUs and CU in one RAN), the gNB-CU (208a) comprising: 
a memory (604) (Fang, Fig. 4 and paragraph 48 teach memory circuitry); and  
25a controller (602) (Fang, Fig. 4 and paragraph 48 teach CPU circuitry) coupled to the memory (604) configured to:  
50control at least one operation of a plurality of Distributed Units (DUs) (210a-210n) of different Radio Access Technologies (RATs) connected to the gNB-CU (208a) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.); and 
 	provide the at least one UE (204) with multi-connectivity between 5the different RATs (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.).
	Anderson further teaches at least one RAN (206a-206n) node comprises: at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202); and a plurality of Distributed Units (DUs) (210a-210n) (Anderson, Fig. 1 and paragraph 30 teach at least one gNB 108 comprises one CU 110B and a plurality of DUs 112B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang with at least one 
For claim 34, Fang and Anderson further teach the gNB-CU (208a-208n) of claim 33, wherein the plurality of DUs (210) includes at least one of at least one Fifth Generation (5G) New Radio (NR) DU (gNB-DU) (212a-212n) and at least one Wireless Local Area Network (WLAN) DU (WLAN DU) (214a-214n), wherein the core 10network is a 5G core (5GC) network (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.).
For claim 35, Fang and Anderson further teach the gNB-CU (208a-208n) of claim 33, wherein the gNB-CU (208a- 208n) further comprises an RAT awareness module (310) for controlling the at least one operation of the at least one WLAN DU (214a-214n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity. Fang, Fig. 4 and paragraph 48 teach CPU circuitry).
For claim37, Fang and Anderson further teach the gNB-CU (208a-208n) of claim 33, wherein the controller (602) of the gNB-CU (208a) is further configured to communicate with at least one another gNB-CU (208b) to provide the at least one UE (204) with the multi-connectivity when the at least one first DU (212a-212n/214a-214n) is 15connected to the gNB-CU (208a) and the at least one second DU (212a- 212n/214a-214n) is connected to another gNB-CU (208b) (Anderson, Fig. 
For claim 38, Fang teaches a User Equipment (204) in a wireless communication network (200) comprising of at least one Centralized Unit (gNodeB(gNB)-CU) (208a- 208n) connected to a plurality of Distributed Units (DUs) (210a-210n) of 20different Radio Access Technologies (RATs) (Fang, Fig. 7 and paragraph 64 teach UE, DUs and CU in one RAN), wherein the UE (204) is configured to: 
connect to at least two DUs (210a-210n) of the different RATs for accessing multi-connectivity (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.), wherein the plurality of DUs (210a-210n) include at least one of at least one Fifth Generation (5G) New Radio (NR) 25DU (gNB-DU) (212a-212n) and at least one Wireless Local Area Network (WLAN) DU (WLAN DU) (214a-214n) (Fang, Fig. 7 and paragraph 64 teach Wifi DU 703 and 5GNR DU 702 are connected with UE 101 with multi-connectivity.); and 
connect to at least one 5G core network (5GC) (202) using an L3 layer (Fang, Fig. 8 teaches CU circuitry 801 is connected to DU through MAC layer, RRC layer, RLC layer etc.)
	Anderson further teaches two RAN (206a-206n) nodes each comprises: at least one Centralized Unit (gNodeB(gNB)-CU) (208a-208n) connected to a core network (202); and a plurality of Distributed Units (DUs) (210a-210n) (Anderson, Fig. 1 and paragraph 30 teach at least one gNB 108 comprises one CU 110B and a plurality of DUs 112B).
.

32. 	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Zheng Fang et al. (US 2019/0306283 A1), hereinafter Fang, in view of Fred J. Anderson et al. (US 2021/0112551 A1), hereinafter Anderson, and Caroline Jactat et al. (US 2021/0360166 A1), hereinafter Jactat.
For claim 39, Fang and Anderson further teach the UE (204) of claim 38, wherein the L3 layer provides functionality of Service Data Adaption Protocol (SDAP), Packet Data Convergence Protocol (PDCP), Radio link control (RLC), on a data path, and Non-Access Stratum 5(NAS), PDCP, Radio Resource Control (RRC) on a control path of the UE (204) (Fang, Fig. 6 and paragraph 1 teach SDAP, PDCP, RLC; see also paragraph 61 for NAS). Fang and Anderson do not explicitly teach RLC Adaptation RLC Adaptation Protocol (RLCAP).
	However, Jactat explicitly teaches RLC Adaptation RLC Adaptation Protocol (RLCAP) (Jactat, Fig. 3 and paragraph 43 teach Modifying the protocol layer of the node comprises modifying an RLC adaptation protocol layer of the node).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught in Fang and Anderson 

Allowable Subject Matter
33. 	Claims 9-16, 24-31, 36 and 40 are objected to as being dependent upon a rejected base claim, but would be allowable (subject to correction of the above noted 112 issues) if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
34. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/WILL W LIN/Primary Examiner, Art Unit 2412